Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/938,385, which was filed 07/24/20. Claims 1-20 are pending in the application and have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Consider independent claims 1, 9, and 15, the claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to the abstract idea of converting one or more predicate-argument structures into one or more tax-specific predicate-argument structures, which is a basic concept that is similar to abstract ideas previously identified by the courts, for example, a mental process such as comparing or categorizing information that can be performed in the human mind, or by a human using a pen and paper. The additional elements or combination of elements in the claims other than the abstract idea per se (the “one or more processors”, “memory”, and “non-transitory computer-readable medium”) amount to no more than recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-8, 10-14, and 16-20 are also directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to further elements of the overall abstract idea of converting one or more predicate-argument structures into one or more tax-specific predicate-argument structures, which is a basic concept that is similar to abstract ideas previously identified by the courts, for example, a mental process such as comparing or categorizing information that can be performed in the human mind, or by a human using a pen paper. Specifically, claims 2, 10, and 16 are directed to deserializing the one or more predicate-argument structures before converting into one or more tax-specific predicate-argument structures. Claims 3-6, 11, 12, 17, and 18 are concerned with categorizing content of the PASs, generating label mappings, and identifying which labels in the label mapping are ignored labels, which are considered details of the overall basic concept of categorizing information. Claims 7, 13, and 19 are directed to reordering, replacing, and removing nodes of the abstract data structures. Finally, claims 8, 14, and 20 are directed to replacing a line reference with a reference to a specific location of the line in a specific document. However, there is not even any requirement in the claims that the referenced “document” is a computer document, and even if there were so, “document” is a generic computer file term, and replacing a reference to a location in it is considered no more than recitation of generic computer functions. As seen above, there is nothing in dependent claims 2-8, 10-14, and 16-20 that would transform the abstract idea of converting one or more predicate-argument structures into one or more tax-specific predicate-argument structures into a practical application that would amount to significantly more than the abstract idea itself, and the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Therefore, the dependent claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorin, Dan (“A multilingual semantic dependency parser for text of legislation in the domain of Value Added Tax”. Master Thesis, Lund University, November 2008, pages 1-49).


Consider claim 1, Thorin discloses a method of generating one or more computer-executable tax-specific predicate-argument structures (TPASs) for text from one or more tax-specific documents (the input Value Added Tax legal text formed an input corpora which was transformed from running text into a set of predicate-argument structures, Abstract, page 1), the method performed by one or more processors of a computing device and comprising: 
receiving one or more computer-executable predicate-argument structures (PASs) generated from the text from the one or more tax-specific documents (all in all, 1590 predicates and their argument were annotated using VAT texts as a corpora, pages 14-15); and 
converting the one or more PASs to one or more TPASs (the format was transformed into a matrix, where each row corresponded to a new word and each column corresponded to the different linguistic data, … the first column held the predicates only, the second column held for each sentence the arguments of the first predicate of the sentence, the third column held the arguments of the second predicate, and so on, page 16).

Consider claim 9, Thorin discloses a system of generating one or more computer-executable tax-specific predicate-argument structures (TPASs) for text from one or more tax-specific documents (the input Value Added Tax legal text formed an input corpora which was transformed from running text into a set of predicate-argument structures, Abstract, page 1), comprising: one or more processors (computer having one or more processors is implicit in downloading and running the Stanford NLP Group Part-of-Speech tagger, version 1.5.1, pages 17-18); and a memory (1 GB memory, page 18) storing instructions that, when executed by the one or more processors, causes the system to perform operations including: receiving one or more computer-executable predicate-argument structures (PASs) generated from the text from the one or more tax-specific documents (all in all, 1590 predicates and their argument were annotated using VAT texts as a corpora, pages 14-15); and 
converting the one or more PASs to one or more TPASs (the format was transformed into a matrix, where each row corresponded to a new word and each column corresponded to the different linguistic data, … the first column held the predicates only, the second column held for each sentence the arguments of the first predicate of the sentence, the third column held the arguments of the second predicate, and so on, page 16).


Consider claim 15, Thorin discloses a non-transitory computer-readable medium (1 GB memory, page 18) storing instructions that, when executed by one or more processors of a system (one or more processors is implicit in downloading and running the Stanford NLP Group Part-of-Speech tagger, version 1.5.1, pages 17-18) to generate one or more computer-executable tax-specific predicate-argument structures (TPASs) for text from one or more tax-specific documents (the input Value Added Tax legal text formed an input corpora which was transformed from running text into a set of predicate-argument structures, Abstract, page 1), cause the system to perform operations comprising: receiving one or more computer-executable predicate-argument structures (PASs) generated from the text from the one or more tax-specific documents (all in all, 1590 predicates and their argument were annotated using VAT texts as a corpora, pages 14-15); and 
converting the one or more PASs to one or more TPASs (the format was transformed into a matrix, where each row corresponded to a new word and each column corresponded to the different linguistic data, … the first column held the predicates only, the second column held for each sentence the arguments of the first predicate of the sentence, the third column held the arguments of the second predicate, and so on, page 16).

Consider claim 7, Thorin discloses converting the one or more PASs to one or more TPASs includes one or more of: reordering one or more nodes of the one or more PASs based on one or more tree traversal rules (the format was transformed into a matrix, were each row corresponded to a new word and each column corresponded to the different linguistic data, with which the corpus was to be deployed. The annotation data was put in the right-most columns, were the first column held the predicates only, the second column held for each sentence the arguments of the  first predicate of that sentence, the third column held the arguments of the second predicate of that sentence, and so on, (i.e. based on tree traversal rules due to syntactic structure), page 16, the values in columns considered “nodes” as the predicate argument structure is considered a “network” based on semantic dependency, which is explained on pages 8-9, section 2.2.2, see table 1 for tree based representation); replacing one or more nodes of the one or more PASs based on one or more tree traversal rules; removing one or more nodes of the one or more PASs based on one or more tree traversal rules; or combining multiple PASs for a line description based on one or more tree traversal rules (noting that the claim language only requires “one or more of”).

Consider claim 13, Thorin discloses converting the one or more PASs to one or more TPASs includes one or more of: reordering one or more nodes of the one or more PASs based on one or more tree traversal rules (the format was transformed into a matrix, were each row corresponded to a new word and each column corresponded to the different linguistic data, with which the corpus was to be deployed. The annotation data was put in the right-most columns, were the first column held the predicates only, the second column held for each sentence the arguments of the  first predicate of that sentence, the third column held the arguments of the second predicate of that sentence, and so on, (i.e. based on tree traversal rules due to syntactic structure), page 16, the values in columns considered “nodes” as the predicate argument structure is considered a “network” based on semantic dependency, which is explained on pages 8-9, section 2.2.2, see table 1 for tree based representation); replacing one or more nodes of the one or more PASs based on one or more tree traversal rules; removing one or more nodes of the one or more PASs based on one or more tree traversal rules; or combining multiple PASs for a line description based on one or more tree traversal rules (noting that the claim language only requires “one or more of”).

Consider claim 19, Thorin discloses converting the one or more PASs to one or more TPASs includes one or more of: reordering one or more nodes of the one or more PASs based on one or more tree traversal rules (the format was transformed into a matrix, were each row corresponded to a new word and each column corresponded to the different linguistic data, with which the corpus was to be deployed. The annotation data was put in the right-most columns, were the first column held the predicates only, the second column held for each sentence the arguments of the  first predicate of that sentence, the third column held the arguments of the second predicate of that sentence, and so on, (i.e. based on tree traversal rules due to syntactic structure), page 16, the values in columns considered “nodes” as the predicate argument structure is considered a “network” based on semantic dependency, which is explained on pages 8-9, section 2.2.2, see table 1 for tree based representation); replacing one or more nodes of the one or more PASs based on one or more tree traversal rules; removing one or more nodes of the one or more PASs based on one or more tree traversal rules; or combining multiple PASs for a line description based on one or more tree traversal rules (noting that the claim language only requires “one or more of”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 8, 10, 11, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorin, Dan (“A multilingual semantic dependency parser for text of legislation in the domain of Value Added Tax”. Master Thesis, Lund University, November 2008, pages 1-49) in view of Mukherjee et al. (2018/0032497).

Consider claim 2, Thorin discloses converting the one or more PASs to one or more TPASs (the format was transformed into a matrix, where each row corresponded to a new word and each column corresponded to the different linguistic data, … the first column held the predicates only, the second column held for each sentence the arguments of the first predicate of the sentence, the third column held the arguments of the second predicate, and so on, page 16).
Thorin does not specifically mention deserializing the one or more PASs before converting the one or more PASs to one or more TPASs
Mukherjee discloses deserializing one or more PASs (deserialize module which deserializes the PAS string and converts it to a tree data structure, [0211]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thorin by deserializing the one or more PASs before converting the one or more PASs to one or more TPASs in order to reduce computing system resources and human resources needed to determine relations between various fields, as suggested by Mukherjee ([0002]).
Consider claim 3, Thorin discloses categorizing the content of the one or more PASs before converting the one or more deserialized PASs to one or more TPASs (the relevant predicates were identified and assigned suitable labels, i.e. categorized, page 15).
Thorin does not specifically mention deserialized PASs.
Mukherjee discloses deserialized PASs (deserialize module which deserializes the PAS string and converts it to a tree data structure, [0211]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thorin by including deserialized PASs for reasons similar to those for claim 2.

Consider claim 8, Thorin discloses converting the one or more PASs to one or more TPASs (the format was transformed into a matrix, where each row corresponded to a new word and each column corresponded to the different linguistic data, … the first column held the predicates only, the second column held for each sentence the arguments of the first predicate of the sentence, the third column held the arguments of the second predicate, and so on, page 16).
Thorin does not specifically mention replacing a line reference with a reference to a specific location of the line in a specific document in the one or more tax-specific documents based on a label mapping.
Mukherjee discloses replacing a line reference with a reference to a specific location of the line in a specific document in the one or more tax-specific documents based on a label mapping (if the argument is a term, we analyze the ambiguity of the term using the labels identified… if there is no ambiguity, then using line number-label mapping, we place the term with its line reference. If there is ambiguity in the term definition, then we use the line reference identified from the textual line description identified during parsing the initial text, [0217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thorin by replacing a line reference with a reference to a specific location of the line in a specific document in the one or more tax-specific documents based on a label mapping for reasons similar to those for claim 2.
Consider claim 10, Thorin discloses converting the one or more PASs to one or more TPASs (the format was transformed into a matrix, where each row corresponded to a new word and each column corresponded to the different linguistic data, … the first column held the predicates only, the second column held for each sentence the arguments of the first predicate of the sentence, the third column held the arguments of the second predicate, and so on, page 16).
Thorin does not specifically mention deserializing the one or more PASs before converting the one or more PASs to one or more TPASs
Mukherjee discloses deserializing one or more PASs (deserialize module which deserializes the PAS string and converts it to a tree data structure, [0211]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thorin by deserializing the one or more PASs before converting the one or more PASs to one or more TPASs for reasons similar to those for claim 2.
Consider claim 11, Thorin discloses categorizing the content of the one or more PASs before converting the one or more deserialized PASs to one or more TPASs (the relevant predicates were identified and assigned suitable labels, i.e. categorized, page 15).
Thorin does not specifically mention deserialized PASs.
Mukherjee discloses deserialized PASs (deserialize module which deserializes the PAS string and converts it to a tree data structure, [0211]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thorin by including deserialized PASs for reasons similar to those for claim 2.

Consider claim 14, Thorin discloses converting the one or more PASs to one or more TPASs (the format was transformed into a matrix, where each row corresponded to a new word and each column corresponded to the different linguistic data, … the first column held the predicates only, the second column held for each sentence the arguments of the first predicate of the sentence, the third column held the arguments of the second predicate, and so on, page 16).
Thorin does not specifically mention replacing a line reference with a reference to a specific location of the line in a specific document in the one or more tax-specific documents based on a label mapping.
Mukherjee discloses replacing a line reference with a reference to a specific location of the line in a specific document in the one or more tax-specific documents based on a label mapping (if the argument is a term, we analyze the ambiguity of the term using the labels identified… if there is no ambiguity, then using line number-label mapping, we place the term with its line reference. If there is ambiguity in the term definition, then we use the line reference identified from the textual line description identified during parsing the initial text, [0217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thorin by replacing a line reference with a reference to a specific location of the line in a specific document in the one or more tax-specific documents based on a label mapping for reasons similar to those for claim 2.


Consider claim 16, Thorin discloses converting the one or more PASs to one or more TPASs (the format was transformed into a matrix, where each row corresponded to a new word and each column corresponded to the different linguistic data, … the first column held the predicates only, the second column held for each sentence the arguments of the first predicate of the sentence, the third column held the arguments of the second predicate, and so on, page 16).
Thorin does not specifically mention deserializing the one or more PASs before converting the one or more PASs to one or more TPASs
Mukherjee discloses deserializing one or more PASs (deserialize module which deserializes the PAS string and converts it to a tree data structure, [0211]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thorin by deserializing the one or more PASs before converting the one or more PASs to one or more TPASs for reasons similar to those for claim 2.
Consider claim 17, Thorin discloses categorizing the content of the one or more PASs before converting the one or more deserialized PASs to one or more TPASs (the relevant predicates were identified and assigned suitable labels, i.e. categorized, page 15).
Thorin does not specifically mention deserialized PASs.
Mukherjee discloses deserialized PASs (deserialize module which deserializes the PAS string and converts it to a tree data structure, [0211]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thorin by including deserialized PASs for reasons similar to those for claim 2.

Consider claim 20, Thorin discloses converting the one or more PASs to one or more TPASs (the format was transformed into a matrix, where each row corresponded to a new word and each column corresponded to the different linguistic data, … the first column held the predicates only, the second column held for each sentence the arguments of the first predicate of the sentence, the third column held the arguments of the second predicate, and so on, page 16).
Thorin does not specifically mention replacing a line reference with a reference to a specific location of the line in a specific document in the one or more tax-specific documents based on a label mapping.
Mukherjee discloses replacing a line reference with a reference to a specific location of the line in a specific document in the one or more tax-specific documents based on a label mapping (if the argument is a term, we analyze the ambiguity of the term using the labels identified… if there is no ambiguity, then using line number-label mapping, we place the term with its line reference. If there is ambiguity in the term definition, then we use the line reference identified from the textual line description identified during parsing the initial text, [0217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Thorin by replacing a line reference with a reference to a specific location of the line in a specific document in the one or more tax-specific documents based on a label mapping for reasons similar to those for claim 2.

Allowable Subject Matter
Claims 4-6, 12, and 18 would be allowable if amended overcoming the 35 U.S.C. 101 rejections, as well as rewritten in independent form including all limitations of the base and any intervening claims.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:
Consider claim 4, the prior art does not fairly teach or suggest: “… categorizing the content of the one or more deserialized PASs includes defining an undefined term in the one or more deserialized PASs based on a defined reference for the undefined term in a label mapping.” Claims 12 and 18 recite similar limitations. Claims 5-6 contain the subject matter indicated allowable over the prior art by virtue of their dependency on claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210056263 Xia discloses information extraction using natural language processing
US 20160188564 Lobez Comeras discloses automated ontology building
US 11238240 Hunter discloses semantic map generation from natural-language-text documents
US 20040243556 Ferrucci discloses performing unstructured information management and automatic text analysis
US 20180260474 Surdanu discloses extracting and accessing information from literature documents
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                               04/19/22